Citation Nr: 0418322	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  04-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cerebellar 
degeneration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to September 
1969.


REMAND

In a June 2004 letter after the record had been transferred 
from the regional office (RO), the veteran indicated that he 
wanted a Travel Board hearing in this matter.  Consequently, 
the Board of Veterans' Appeals (Board) finds that it has no 
alternative but to remand this matter so that the veteran can 
be afforded a hearing before the Board at the regional office 
(RO).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the RO 
before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




